Motion by defendant-appellant granted insofar as to dispense with the printing of the records on appeal and the appellant’s points, and to. permit the appeals to be heard on the original records, without printing the same, and upon typewritten appellant’s points, on condition that the appellant serves one copy of the typewritten appellant’s points on the attorney for the respondent and files six copies of the typewritten appellant’s points, together with the original records, with this court on or before November 5, 1959, with notice of argument for November 17, 1959, said appeals to be argued or submitted together. All proceedings to enforce the order entered July 29, 1959, adjudging the defendant guilty of contempt, and under the warrant of commitment dated September 14, 1959, are stayed pending the hearing and determination of the appeals taken by the defendant from the orders entered May 19, 1959 and July 15, 1959, upon condition that the defendant file a surety company bond in the amount of $500, conditioned on his appearance to submit to the order of commitment in case the orders appealed from are affirmed. The Sheriff of the City of New York is directed to release the defendant, Raul Funtanellas, from custody upon service upon him of a certified copy of the order herein and proof of the filing of the surety company bond hereinbefore directed. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.